Gaynor, J.:
I do not see how this suit may be maintained. It is claimed that the determination of the former board of public improvements in apportioning the future expense of opening certain streets between the city at large and the real property to be benefited, was final, and that the board of estimate and apportionment cannot re-open and change it. This seems to be so, but I do not need to determine it. Assuming that it is so, nevertheless the complaint fails to show that the plaintiff as a taxpayer has any interest to enable him to maintain this suit to prevent the action which the board of estimate and apportionment proposes to take. There is no allegation in the complaint that the said board intends to cast a larger proportion of such expense upon the city at large. On the contrary, it quite plainly appears therefrom that the plaintiff expects that the said board will do the contrary, i. cast a larger proportion on the property to be benefited, and that his purpose is to prevent that. This is also made plain by the affidavits which have been submitted for the defendant. It therefore appears that the city is to be benefited and not injured by the proposed action of the board of estimate and apportionment.
It is hot enough that the proposed action of the board of estimate and apportionment would be beyond its power, and therefore *294an illegal official act, to enable this suit to he maintained. It is necessary that such act should damnify the city, and hence its taxpayers, and in that way give an interest to the city and its taxpayers to maintain a suit to prevent it. The taxpayers’ act enables a taxpayer of a city to maintain a suit against city officials “to prevent any illegal official act on the part- of such officers * * * or to prevent waste or injury ” to the funds or estate of the city. But the general rule which applies to an action or suit, i. e., that the plaintiff must have -an interest to maintain it, applies to this. It does not suffice that the proposed official act would be illegal, to enable a suit to he maintained. It is also necessary that it would cause a waste of the city’s funds' or estate, or do injury thereto, and thereby injure the taxpayers of the city. If this he not the case, the city itself not being damnified would have no interest or standing to maintain the suit, and therefore its taxpayers would have none. The object of the taxpayers’ act was to enable taxpayers to bring suits which the city could and should bring, hut failed to bring (Rogers v. O’Brien, 153 N. Y. 357). As there is no reason why the city should bring the present suit, there is none why the plaintiff should bring it. The city and its taxpayers at large would he benefited instead of injured by having the proportion of the expense of these local improvements to be borne by the city reduced.
The motion is denied.